Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-27 and the species of DMDMOS in the reply filed on 11/5/2021 is acknowledged.
Claims 6-9, 12-18, and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
It is noted that in the Remarks provided 11/5/2021, Applicant indicates that DMDMOS is encompassed by claims 1-6, 10-11, 15-16, and 19-33, however, it is noted that DMDMOS appears to encompass claims 1-5, 10-11, and 19-33. Claim 6 requires that the precursor comprises a compound comprising one or more of Si-C-Si and Si-O-Si bonds, where DMDMOS includes Si-O-Si bonds but it does not include Si-C-Si bonds, such that it does not include one or more of both the bond types required for claim 6. Further, as to claim 15, the formula represented by R3-(Si(R1,R2)m-Om-1)-R4, where m ranges from about 1 to about 7, is not considered to include DMDMOS because where m=1, there would be no O group and where m=2, the R1 and R2 group would include more than a methyl group, i.e. an ethyl group to provide dimethyldiethoxysilane. It is also noted that the formula of claim 15 is unclear since it does not define what the R groups can include, however, for the purposes of determining whether the claim is withdrawn, they are being interpreted as described in .

Claim Interpretation
	Regarding claim 1, the claim requires forming a cured “low-k material layer” on the surface of a substrate, it is noted that “low-k” is being interpreted as broadly defined in the specification at paragraph 0032, where it is a material that has a dielectric constant of less than 4.0.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 6, “chamber to form low-k material” is grammatically incorrect.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: dimethyldimethoxysilane is listed twice, first at line 2 with DMDMOS and secondly at line 4 with DM-DMOS. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim recites the limitation "the plasma during the step of curing the material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 23 is dependent on claim 1, where claim 1 only requires that curing is done with activated species and not specifically plasma. For the purposes of examination, the claim is being interpreted as though plasma is required for providing the activated species for curing. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, US 2010/0151206 A1.
Regarding claim 1, Wu teaches a method of forming a cured low-k material layer on a surface of a substrate (forming an OSG film on a substrate, where the film has a low dielectric constant of 4.0 or less, or of about 3.0 or below, abstract, 0012, 0019, 
providing a substrate within a reaction chamber of a reactor system (where the OSG film is formed by PECVD on a substrate in a reaction chamber, 0022, such that a substrate is provided in a reaction chamber or a reactor system, i.e. the reactor provides the reactor system); 
providing one or more precursors to the reaction chamber (where a silicon containing precursor and at least one porogen precursor, i.e. the chemical reagents are provided to the reaction chamber, 0022); 
providing plasma power to the one or more precursors within the reaction chamber to form low-k material (where the film is deposited using PECVD and plasma energy is applied to the reagents to form the OSG film, i.e. the low-k material, 0022, where they indicate that the composite OSG film deposited by PECVD that includes the porogen, i.e. the carbon-containing species, has a first dielectric constant and the treated composite film where at least a portion of the carbon-containing species are removed has a second dielectric constant, where the second dielectric constant is less than or equal to the first dielectric constant, which can be 2.7 or less, 0014, 0015, 0019, 0022, 0042, and claims 23-24, indicating that the deposited film will also be a low-k film); and 
curing the low-k material with activated species to form the cured low-k material layer (where the composite or porous OSG film is subjected to a plasma treatment and the total curing time ranges from 0.01 min to 12 hours, 0033, indicating that the plasma treatment is a curing process for the film, where the plasma will provide the activated species).

As noted above, Wu teaches that the films may have a lower dielectric constant relative to common OSG films where the dielectric constant can be about 3.0 or below (0039), such that the dielectric constant range is within the range of a “low-k film” as noted in the claim interpretation above. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, since Wu provides the claimed process, using one of the claimed precursors (DMDMOS as in claim 11), the resulting process is also expected to provide a low-k material through the plasma deposition process and plasma curing process. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 5, Wu teaches the limitations of instant claim 1. They further teach conducting PECVD at a frequency of 13.56 MHz (0022), such that the frequency of the power to produce plasma during PECVD (polymerization of the precursors) will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 10 and 11, Wu teaches the limitations of instant claim 1. They further teach that the silicon-containing precursor may include dimethyldimethoxysilane, i.e. DMDMOS, an organosilicon compound (0020).
Regarding claims 25 and 26, Wu teaches the limitations of instant claim 1. They further teach that a carrier gas is employed in the deposition process, where the carrier gas can be argon (0022). Therefore, since argon can be used as a carrier gas . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US 2010/0151206 A1.
Regarding claim 2, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. They further teach that the deposition is conducted at a temperature ranging from 100 to 425°C (0022), such that the temperature within the reaction chamber during the step of providing the precursors to the reaction chamber, i.e. the deposition temperature, will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 3, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. They further teach that the pressure in the vacuum chamber during deposition may range from 0.01 to 600 Torr or from 1 to 10 Torr (0022), i.e. about 1.33-79,993 Pa or 133-1,333 Pa. Therefore, the pressure within the reaction chamber during the step of providing one or more precursors to the reaction chamber, i.e. the deposition pressure, will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 21 and 22, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. They further teach curing at a temperature ranging from ambient to 500°C (0033), such that the temperature range will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
They teach that at least one porogen precursor is removed from the as-deposited or composite film by a curing step which can include plasma treating (0025).They teach that the exposure step may be conducted in a variety of settings depending upon the process used to form the composite film (0032). They teach that the exposure step can be performed in a vacuum chamber (0032). Wu teaches performing PECVD of the OSG film in a vacuum chamber where the pressure may range from 10 mTorr to 600 Torr and the temperature may range from 100-425°C (0022). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the plasma curing process in the same vacuum chamber as PECVD because Wu indicates that the exposure can be performed in a vacuum chamber, where exposure includes treatment with an energy source, the plasma curing process requires a pressure and temperature controlled atmosphere, and the PECVD reaction chamber is capable of providing plasma as well as temperature and pressure control such that it will be expected to provide the desired and predictable result of successfully plasma curing the film in the chamber while controlling temperature and pressure by using a deposition chamber capable of providing plasma, temperature control, and pressure control, while also minimizing atmospheric contaminants during the process by keeping the substrate in the chamber. 
Regarding claim 23, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. They further teach that the plasma power during curing ranges from 0-5000 W (0033), such that the plasma power overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Yim, US 2011/0206857 A1.
Regarding claim 4, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. Wu further teaches that the plasma energy applied to the reagents during PECVD ranges from 0.02 to 7 Watts/cm2, or from 0.3 to 3 Watts/cm2 (0022).
They do not teach the power of the plasma in watts.
Yim teaches methods for depositing a low dielectric constant layer on a substrate by introducing one or more organosilicon compounds into a chamber and reacting the compounds in the presence of RF power to deposit the low dielectric constant layer on the substrate in the chamber followed by post-treating the low-k layer to remove the porogen (abstract). They teach that an inert carrier gas, an oxidizing gas, or both may also be introduced into the processing chamber with the one or more organosilicon compounds (abstract). They teach that the low-k layer has a dielectric constant of about 3.0 or less (0015). They teach that the organosilicon compounds that comprise a porogen can be mixed with other silicon-containing precursors such as DMDMOS (abstract, 0022-0023). They teach that the substrate is placed in a processing chamber 2 and about 2.8 W/cm2, which is a RF power level of between about 10 W and about 2000 W, such as 0.07 W/cm2 and 1.4 W/cm2, which is a RF power level of between about 50 W and about 1000 W for a 300 mm substrate (0031). They teach that the RF power is provided at a frequency between about 0.01 MHz and 300 MHz, such as about 13.56 MHz (0031).
From the teachings of Yim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wu to have used a power level ranging from 10-2000 W for 300 mm substrates because Yim teaches that such a power range is suitable for PECVD of a gas mixture that includes DMDMOS for depositing a low-k film using a power density that overlaps the range of Wu such that it will be expected to provide a suitable power range for forming the low-k layer of Wu using DMDMOS. Therefore, in the process of Wu in view of Yim, the power used to produce plasma during the step of providing plasma power to polymerize the one or more precursors, i.e. during PECVD, will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Watanabe, US 2006/0269690 A1.
	Regarding claims 19-20 and 24, Wu teaches the limitations of instant claim 1 as described in the USC 102(a)(1) rejection above. They teach performing the plasma curing process in an inert environment with gases such as nitrogen, helium, argon, neon, krypton, xenon, etc., an oxidizing environment, or a reducing environment with gases such as hydrogen (0033). They teach that the plasma power may range from 0-5000 W, the temperature may range from ambient to 500°C, and the pressure may range from 10 mtorr to atmospheric pressure (0033). They teach that the total curing time may range from 0.01 min to 12 hours (0033). They teach depositing films by PECVD using an RF generator (0045).
	They do not teach how the plasma is formed for curing.
	Watanabe teaches a method for forming a low dielectric constant film by introducing reaction gas comprising an organo Si gas and an inert gas into a reactor of a CVD apparatus and depositing a film by PECVD (abstract and 0008). They teach that the organo Si gas can include Si(CH3)2(OCH3)2, i.e. DMDMOS (0032). They teach that a post-treatment comprising a step of curing the film using plasma processing can be performed (0042). They teach improving the film’s mechanical strength by conducting curing with thermal treatment and plasma processing (0095). They teach that plasma processing is conducted in an atmosphere of H2 and He under RF power of about 27 MHz and about 200-500 W and a pressure of about 1-6 Torr (0095). 
From the teachings of Watanabe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 25 above, and further in view of Hyodo, US 2004/0038514 A1.
	Regarding claim 27, Wu teaches the limitations of instant claim 25 as described in the USC 102(a)(1) rejection above, where they indicate that the inert gas can be argon (0022).
	They do not teach that the inert gas comprises helium and argon.
	Hyodo teaches forming an insulation film on a substrate using plasma CVD by vaporizing a silicon-containing hydrocarbon compound to provide a source gas, 

    PNG
    media_image1.png
    150
    382
    media_image1.png
    Greyscale

where R1 and R2 can be CH3 and m and n are any integer (0049-0050 and 0060), such that the silicon-containing hydrocarbon includes DMDMOS. They teach that the additive gases used are argon and helium, where argon is used for stabilizing the plasma and helium is used for improving uniformity of the plasma and also uniformity of thickness of the insulation film (0087). 
	From the teachings of Hyodo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wu to have flowed both argon and helium during depositing the low-k film using DMDMOS by PECVD because Wu teaches that inert carrier gases can be used and Hyodo teaches depositing an insulating film by PECVD using a precursor such as DMDMOS where argon and helium are flowed during the process as additive gases for stabilizing the plasma and improving the uniformity of the plasma and thickness of the film such that it will be expected to provide the same benefits during the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718